Citation Nr: 0603168	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of an upper lumbar spine injury with 
instability and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty from February 1957 to February 
1961.  The DD- 214, military discharge certificate reveals he 
had five and a half years of prior service but the dates are 
not confirmed by the records.  The veteran in his initial 
application for benefits only reported service from February 
1957 to February 1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that increased the veteran's noncompensable 
evaluation to a 20 percent disability rating for residuals of 
a back injury.

The Board notes that in a February 1964 RO decision service 
connection was established for a lumbar spine disorder with 
residual instability, and a 10 percent rating was awarded.  
In a March 1969 RO decision, the veteran's disability rating 
was decreased from 10 percent disabling to 0 percent.  In 
September 2001, the RO received the veteran's claim for an 
increased rating for his back disability.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2003.

In January 2004 this claim was remanded to the RO for further 
development including obtaining additional medical records 
and affording the veteran a VA examination.  The case has now 
been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine injury with 
instability and degenerative changes is manifested primarily 
by complaints of low back pain with no more than moderate 
restriction of lumbar spine motion.  

2.  The veteran's lumbar spine disability is consistent with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position but not severe 
lumbosacral strain.  

3.  The veteran does not have favorable ankylosis of the 
entire thoracolumbar spine or severe limitation of motion of 
the lumbar spine, and forward flexion of the thoracolumbar 
spine limited to 30 degrees or less has not been clinically 
shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes, 5292, 
5293, 5294, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
veteran provide any evidence in his possession that pertains 
to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The Board notes that the veteran's claim for an increased 
evaluation was received and initially adjudicated after the 
enactment of the VCAA.  In this case, the veteran was 
provided the notice required under the VCAA by letter dated 
in December 2001, and by statement of the case (SOC) dated in 
June 2002.  The RO's SOC and the December 2001 VCAA letter 
explained that it was giving the veteran an opportunity to 
submit evidence showing that his service-connected 
lumbosacral strain had increased in severity.  The RO also 
listed the types of evidence that could be submitted, the 
information or evidence the veteran was expected to provide, 
and the RO's duty to assist the veteran in obtaining 
information or evidence.  Moreover, the RO included in its 
November 2004 supplemental statement of the case (SSOC) the 
amended criteria for rating disabilities of the spine, 
including lumbosacral strain, discussed in detail below.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  The RO thus complied with the VCAA notice 
content requirements.  

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  In 
this regard, all pertinent, available evidence has been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

II.  Factual Background

Service medical records reveal that in July 1958 the veteran 
was treated for an upper back injury as a result of a 
trampoline injury.  In July 1959 the veteran was treated and 
diagnosed with nucleus pulposus, upper lumbar region due to 
chronic weakness of the left lateral vertebral ligaments.  

A February 1960 treatment record noted the previous diagnosis 
of disc pathology and offered a provisional diagnosis of  
ruptured intervertebral disc, lumbar.  The veteran was 
treated for muscle spasms due to a probable herniated nucleus 
pulposus (HNP).  X-rays revealed no evidence of any 
abnormality in the bones or joints except for a straightening 
of the lumbar curve.  He was treated with steroid injections 
which apparently resolved his symptoms.

In April 1960 the veteran was noted to have a two year 
history of sciatica, left.  X-rays revealed no evidence of 
any lumbosacral spine pathology or abnormality.  He was 
treated by stretching exercises.
  
The service discharge examination in January 1961 noted a 
ruptured disc injury for which the veteran was treated at 
Dreux AFB Hospital in France.    

On his initial VA examination in January 1964, the veteran 
exhibited no pain or limitation of motion in the lumbar 
spine.  There was no evidence of any disease or injury of the 
central or peripheral nerves, or of any orthopedic disease. 
The diagnosis was injury, lumbar spine with residual 
instability manifested by transient subjective symptoms.  

On VA examination in January 2002, the veteran claimed an 
increase in his service connected upper lumbar spine disorder 
with residual instability.  It was noted that he injured his 
back during active duty in the Army in a trampoline accident.  
The veteran reported that he generally did not have trouble 
sleeping, but that once or twice a week he woke up with back 
pain which he rated as 4-5 on a scale of 10.  He had flare-
ups about once every 4 years.  He described very severe back 
spasms only relieved by intense massaging.  These were 
precipitated by yard work, lifting incorrectly, or reaching.  
He denied numbness, tingling, burning or shooting pains down 
his legs.  He could walk a quarter mile, sit as long as he 
wanted, and drive 8 hours without any problems.  He does get 
stiff when he goes out and has utilized various braces over 
the last 30 years almost on a daily basis.  He has had no 
surgery or further back injuries.

On physical examination the veteran had a steady gait.  
Romberg was negative, and there was no pain on palpation of 
the spine.  No lordosis or scoliosis was noted but there was 
slight kyphosis. No increased temperature or paravertebral 
muscle spasms were noted.  The range of motion (ROM) was 
forward flexion to 70 degrees; extension to 5 degrees; 
lateral flexion to 20 degrees; and rotation to 15 degrees 
bilaterally.  Straight leg raises were to 45 degrees with low 
back pain but no radiation down the legs.  Muscle strength 
was 4/5 in both legs.  The diagnoses were residual injury to 
lower spine, secondary to trauma; mild degenerative changes 
to lumbar spine; and, minimal degenerative changes to 
thoracic spine.

On VA examination in March 2004, it was noted that the 
examiner thoroughly reviewed the medical records, x-rays and 
claims file prior to the examination.  The veteran reported 
low back pain since his in-service injury which had been 
getting worse over the years.  He retired ten years ago and 
his symptoms had increased since that time.  He reported low 
back spasms about once a month and had recently been 
prescribed Percocet for his back pain. He also reported 
significant radiating pain down both legs and occasional 
numbness and parasthesias. He has not had any back surgery or 
epidural steroid injections.  He denied any significant 
bladder or bowel symptoms.  He stated that he walked with a 
walker because of his back pain.  

On physical examination the veteran was noted to be in some 
discomfort.  He walked with a slightly crouching gait 
secondary to slightly tight hamstrings.  ROM of the lumbar 
back was forward flexion to 40 degrees; extension to 10 
degrees; lateral side bending to 20 degrees; and bilateral 
rotation to 15 degrees.  The veteran had significant pain 
with discomfort and attempted repetitive motion testing could 
not be done.  The veteran had a positive straight leg test 
bilaterally.  X-rays revealed some calcification in the disc 
space and lumbar spine region with moderate degenerative disc 
disease (DDD) in L4-L5, and mild to moderate DDD in the L5-S1 
regions.  The previous MRI in September 2002 revealed 
extensive spinal stenosis and degenerative changes with 
congenitally short pedicles.  This was more severe at L2-L3, 
L3-L4, and severe at L4-L5.  The impression was severe 
debilitating lumbar stenosis which causes loss of function.

The file also contains VA treatment records from 2002 through 
2004 for various physical and mental conditions, including 
chronic back pain.  There are also private treatment records 
from 1997 to 2002 primarily for a prostate condition, 
depressive disorder, as well as for back pain.   Physical 
therapy records from 2003 were received subsequent to the 
January 2004 remand.

III.  Analysis

The veteran contends, in essence, that his lumbar spine 
disability warrants a higher rating because he constantly 
experiences back pain, limited range of motion, 
stiffness and weakness.  He also asserts that he is unable to 
walk or stand for long periods of time due to his disability 
and that his disability worsens with activity.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the United States Court of Appeals for Veterans' 
Claims (Court) has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The veteran's lumbar spine disorder is currently evaluated as 
20 percent disabling.  The disability was rated historically 
under the provisions of Diagnostic Code 5295-5292.  

During the pendency of this appeal, the Board notes that the 
Rating Schedule with respect to evaluating disabilities of 
the spine has been revised.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria for intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect through September 22, 2002).  The Board observes 
that the regulations were further revised, effective from 
September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Disabilities and injuries of the spine are now evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, 
with Diagnostic Code 5237 as the new code for lumbosacral 
strain and Diagnostic Code 5243 as the new code for 
intervertebral disc syndrome.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.  The Board notes that Diagnostic Code 5292 remained 
unchanged until the August 2003 amendment.

The veteran was initially granted service connection for his 
low back disorder under DC 5295, Lumbosacral Strain, and was 
also subsequently evaluated under DC 5292, Limitation of 
Motion of Lumbar Spine.  

Under the old criteria effective prior to September 26, 2003, 
moderate limitation of motion of the lumbar segment of the 
spine was assigned a 20 percent evaluation.  A 40 percent 
evaluation required severe limitation of motion.  38 C.F.R. 
§4.71a, DC 5292 (2001). Under DC 5295, a 20 percent 
evaluation was assigned for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted where some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. §4.71a, DC 5295 (2003).  
  
Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 20 percent evaluations is assignable for moderate 
intervertebral disc syndrome (IDS) manifested by recurring 
attacks; 40 percent for severe IDS manifested by recurring 
attacks, and with intermittent relief; and 60 percent for 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the veteran's diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part, for a 20 percent rating to be assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2003).

Note 1 to the General Rating Formula says to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Note 2 and Plate V indicate that normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 20 percent for the veteran's 
low back disability under any version of the rating criteria.  

Initially, the Board observes that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
IDS.  In this regard, the Board notes that in the initial VA 
neurological examination in January 1964, the examiner found 
no abnormalities of the spine and lower extremities.  Motor 
sensory was also normal.  Consequently when service 
connection was originally awarded for the lower back it was 
awarded under diagnostic codes 5295-5294 (lumbosacral strain 
- sacroiliac weakness, injury).  Furthermore the January 2002 
VA examination report notes a steady tandem gait with no 
paravertebral muscle spasms.  IDS is not diagnosed in this 
examination.  Finally, in the March 2004 VA examination, it 
was noted that the veteran had not undergone any surgery on 
his lumbar spine.  He was seen in the pain clinic and was 
treated with pain medication.  While he stated that his 
symptoms have worsened over the past ten years he did not 
describe any incapacitating episodes.  Severe debilitating 
lumbar stenosis causing loss of function was noted.  
Degenerative disc disease of the lumbar spine from mild- to 
moderate appeared to be related to the stenosis.  The Board 
finds that the veteran's low back disability is not 
reflective of IDS.  Therefore, a rating under the regulations 
pertaining to that disorder are not appropriate.  

The Board next finds that a higher rating is not warranted 
under Diagnostic Code 5292, in effect prior to September 26, 
2003.  In support of this finding, the Board notes the ROM in 
the January 2002 VA examination was 70 degrees of flexion, 5 
degrees of extension, 20 degrees of lateral flexion, and 15 
degrees of rotation, bilaterally.  The ROM in the March 2004 
VA examination report was 40 degrees of flexion, 10 degrees 
of extension, 20 degrees of lateral flexion, and 15 degrees 
of rotation, bilaterally.  Thus, the Board observes that the 
veteran's back disability is manifested by moderate 
limitation of motion of the lumbar spine.

There is no objective evidence of severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion, to 
support a higher evaluation under the old criteria.  38 
C.F.R. Part 4, Diagnostic Code 5295 (2002).  

The Board notes that the March 2004 VA examination report 
reflects slightly worse range of motion findings.  The Board 
points out that the present level of disability is the 
primary concern.  See Francisco, supra.   Regardless, the 
Board finds that 
the veteran's disability picture at the time of the March 
2004 examination still does not reflect severe limitation of 
motion of the lumbar spine (criteria for a 40 percent rating) 
to warrant a higher rating.  

Even considering the veteran's complaints of pain and 
weakness, a rating in excess of 20 percent is not appropriate 
under Diagnostic Code 5292, in effect prior to September 26, 
2003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 
Board notes that the veteran's disability is not manifested 
by chronic neurologic manifestations, or sensory or motor 
deficits.  

Lastly, the Board finds that a higher rating is not warranted 
under the current rating criteria.  Given the range of motion 
findings at the March 2004 examination, the Board observes 
that the veteran's disability picture does not meet the 
criteria for a rating in excess of his current 20 percent 
rating.  In this regard, the Board observes that the veteran 
does not have forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.  Nor does he have favorable 
ankylosis of the thoracolumbar spine (criteria for a 40 
percent evaluation).  General Rating Formula for Diseases and 
Injuries of the Spine.  

The limitation of motion of the veteran's lumbosacral spine 
noted on VA examinations does not provide a basis for a 
higher rating under either the old or new criteria.  He has 
had no more than moderate limitation of motion, in any 
direction tested (forward flexion, backward extension, or 
rotation and lateral flexion to the right and left sides).  

While the examination reports have shown complaints of pain, 
these complaints, alone, are insufficient to support a rating 
higher than 20 percent under §§ 4.40, 4.45 and 4.59.  This is 
because the objective examination findings did not 
substantiate additional range-of-motion losses in the 
lumbosacral spine, due to pain attributable to the service- 
connected disability, on use or during flare-ups, or due to 
weakened movement, premature fatigability, or incoordination.       

The Board again notes the veteran's complaints of pain and 
weakness; however, the Board reiterates that this disability 
is evaluated based on limitation of motion due to pain.  
Thus, given the range of motion findings at the March 2004 
examination, which are consistent with a 20 percent rating, a 
rating greater than 20 percent is not appropriate.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.    

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's lumbar disorder.  After review, 
however, the Board finds that a higher rating is not 
warranted under either rating criteria in effect prior to 
September 23, 2002, or from September 23, 2002, to September 
25, 2003.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply. 38 C.F.R. § 
4.3; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996). Thus, 
the appeal is denied. 


ORDER

A disability rating in excess of 20 percent for residuals of 
an upper lumbar spine injury with instability and 
degenerative changes is denied.

                     
____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


